Citation Nr: 0700848	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Service connection for Meniere's Disease.

2.	Service connection for bilateral hearing loss.  

3.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1961 to January 
1964.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service medical records indicate that the veteran may have 
experienced some hearing loss during service.  Compared with 
the enlistment report of medical examination, the separation 
report of medical examination indicates decreased hearing 
acuity.  The record contains a private medical opinion, 
moreover, connecting the veteran's claimed ear-related 
disorders to service.  But the record contains no VA 
compensation examination report and opinion regarding the 
veteran's claims.  See 38 U.S.C.A. § 5103A.  

The Board finds that a reasonable possibility exists that a 
VA medical examination could assist the veteran with his 
service connection claims here.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993) (evidence of worsened in-service hearing 
capacity may support service connection claim even if hearing 
loss upon discharge fails to meet hearing disability criteria 
for VA purposes).  As such, the Board finds remand 
appropriate here.    
  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of his ear-
related disorders.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
2.  The examiner should advance opinions 
on the likelihood (likely, at least as 
likely as not, not likely) that any of 
the claimed disorders relates to the 
veteran's service.     

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


